Exhibit 10.1

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment to the Amended and Restated Employment Agreement dated as of
November 13, 2008 (the “Agreement”) by and between Rockwood Holdings, Inc., a
Delaware Corporation (the “Company”) and Seifi Ghasemi (the “Executive” ) is
hereby executed as of October 28, 2010.

 

1.               Section 3 of the Agreement is amended, effective April 1, 2010,
by substituting “$1,100,000” for “$1,300,000” in the first sentence thereof; and
by deleting the last sentence and substituting it with the following: 
“Executive’s Base Salary shall not be decreased unless agreed to in writing by
both parties.”

 

2.               Section 4 of the Agreement is amended, effective as of calendar
year 2010, by substituting “200%” for “150%” in the first sentence thereof.

 

3.               Section 6(b) of the Agreement is amended, effective April 1,
2010, by substituting “$53,000” for “$50,000.”

 

4.               Section 7(b) of the Agreement is amended, effective January 1,
2010, to read as follows:

 

“b.           Company Car.  During the Employment Term, the Executive will be
provided with use of a Company automobile or an automobile allowance equivalent
to the lease payment of an automobile commensurate with the Executive’s
position, including reimbursement on a monthly basis for expenses associated
with operating the automobile including gas, insurance and maintenance.  The
reimbursements called for by this Section 7(b) shall be paid in accordance with
the Company’s reimbursement policy for senior executives (but in no event later
than the last day of the calendar year next following the calendar year in which
the Executive pays the respective expenses).”

 

5.               Clause (D) of Section 8(c)(iii) of the Agreement is amended by
substituting “$53,000” for “$50,000.”

 

6.               Except as set forth above, the Agreement remains in full force
and effect.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the day and year first above set forth.

 

 

ROCKWOOD HOLDINGS, INC.

 

 

 

 

By:

/s/ Sheldon R. Erikson

 

 

Name: Sheldon R. Erikson

 

 

Title:   Chairman, Compensation Committee

 

 

 

/s/ Seifi Ghasemi

 

Seifi Ghasemi

 

--------------------------------------------------------------------------------